Citation Nr: 1635327	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of human immunodeficiency virus (HIV). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 April 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2010 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO).  The Board notes that both April 2010 and June 2010 rating decisions noted the Veteran was granted service-connection for HIV, effective April 3, 2010.  In May 2016, the Veteran had a hearing before the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected residuals of HIV are more severe than what is reflected by the currently assigned rating.  In a March 2016 general release for medical provider information, the Veteran stated he received treatment from the University of Illinois, Chicago, from April 2010 to December 2012.  Although he did submit his laboratory records from Dr. S., the records from the University of Illinois are not part of his file.    

Accordingly, the case is REMANDED for the following action:

1. Either using the authorization provided by the Veteran in March 2016, or asking him to complete an updated form if necessary, request records from the University of Illinois Chicago from April 2010 to December 2012 and associate them with the claims file.  Any negative response must be fully documented.

2. Then, after any other development deemed necessary is completed, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




